DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the first and second pieces are not attached or configured to be attached along front portions of the first and second pieces when worn” was not supported in the originally filed disclosure. The disclosure teaches that the first and second pieces are attached (see figures 2A and 2B, the first and second pieces are attached at the front). Do you mean to capture the concept that the first and second pieces are not attached with an additional fastening means such as stitching or corresponding fasteners? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein the first and second pieces are not attached or configured to be attached along front portions of the first and second pieces when worn” is structurally requiring of the article, since the first and second pieces are attached together in the front as seen in figures 2A and 2B. The fist and second pieces are not attached together with a separate fastening means such as stitching or corresponding fasteners. The examiner is interpreting this claim to require the first and second pieces to not be attached together with a separate fastening means such as stitching or corresponding fasteners. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 4,528,699) in view of Shore (US 2018/0049483).
In regard to claim 1, Hughes teaches a combination nursing article comprising: a first piece (lower member: 30) comprising an upper portion and a lower portion (see figure 3-5), wherein the upper portion comprises an upper inner layer configured to extend over a bust of a wearer (see figures 3-5); and a second piece comprising an upper outer layer configured to be worn as a camisole bra over the upper inner layer (upper member: 20; column 4, lines 45-62 and column 6, lines 39-49), the second piece (20) when worn, a lower edge of the piece is configured to be lifted and pulled upwardly to expose the breast openings of the upper inner portion to expose a nipple of the wearer for nursing (column 5, lines 1-16), and wherein the first and second piece are not attached or configured to be attached along front portions of the first and second pieces when worn (column 4, lines 38-44).
Further, Hughes teaches that the first piece (lower member: 30) and the second piece (upper member: 20) can be made from a variety of interchangeable separate pieces to create different styled garments (column 4, lines 38-44 and column 6, lines 39-49). 
However, Hughes fails to teach the first piece having an empire waist between the upper and lower portions, wherein the empire waist comprises an elastomeric band configured to apply sufficient pressure along a torso of the wearer to maintain a position of the upper portion and lower portion relative to the torso; and the second piece further comprising an elastomeric band configured to extend over the first piece, below breasts and around a torso of the wearer.
Shore teaches a combination nursing article (garment: 200) comprising: a first piece comprising an upper portion, a lower portion, and an empire waist between the upper and lower portions (first piece is lower bodice layer: 204, waistband: 208 and skirt: 206), wherein the empire waist comprises an elastomeric band configured to apply sufficient pressure along a torso of the wearer to maintain a position of the upper portion and lower portion relative to the torso (waistband 208 has elastic: bottom of paragraph 0024); and a second piece comprising an upper outer layer configured to be worn as a camisole bra over the upper inner layer (second piece: upper bodice layer 202), the second piece (202) further comprising an elastomeric band (hemline 214 with elastic or elastomeric material: paragraph 0024) configured to extend over the first piece (204), below breasts and around a torso of the wearer (see figure 6 and paragraph 0024), wherein, when worn, a lower edge of the piece (202) is configured to be lifted and pulled upwardly for nursing (see figure 6, paragraph 0024-0025).  
Here we are taking the well-known empire waistband style of dress of Shore and applying the elastic empire waistband to the well-known first piece/lower member 30 of Hughes to provide a first piece/lower member in an empire waist dress style. Also, we are taking the well-known tank style second piece/upper member 202 of Shore and using it in place of the ruffle camisole style second piece/upper member 20 to provide a nursing garment with a differently styled portions (Hughes: column 4, lines 38-44 and column 6, lines 39-49). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the upper and lower portion of Hughes with the styling as taught by Shore, since the upper and lower portions being an tank-styled, empire waist dress would provide a nursing garment that not only presents as an empire, tank-styled dress but a nursing garment that was a high-waist elastic band and an overlapping elastic band along the lower edge of the upper portion to provide a more streamlined garment and secure breast region.

 	In regard to claim 2, the combined references teach wherein the lower edge of the second piece comprises the elastomeric band (Shore: hemline 214 has elastic or elastomeric material, see paragraph 0024).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the upper and lower portion of Hughes with the styling as taught by Shore, since the upper and lower portions being an tank-styled, empire waist dress would provide a nursing garment that not only presents as an empire, tank-styled dress but a nursing garment that was a high-waist elastic band and an overlapping elastic band along the lower edge of the upper portion to provide a more streamlined garment and secure breast region.

 	In regard to claim 3, the combined references teach wherein the elastomeric band of the second piece is configured to overlap with the elastomeric band of the first piece when worn (Shore: hemline 214 can overlap the band/waistband 208 of Figure 6 as desired: see paragraph 0024).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the upper and lower portion of Hughes with the styling as taught by Shore, since the upper and lower portions being an tank-styled, empire waist dress would provide a nursing garment that not only presents as an empire, tank-styled dress but a nursing garment that was a high-waist elastic band and an overlapping elastic band along the lower edge of the upper portion to provide a more streamlined garment and secure breast region.

 	In regard to claim 4, Hughes teaches wherein the second piece comprises one or more shoulder straps (upper member 20 has shoulder straps 36: figures 1 and 2, column 7, lines 13-15).  

 	In regard to claim 5, Hughes teaches wherein the lower portion comprises a skirt (column 6, lines 19-21).  

	In regard to claim 6, Hughes teaches a wherein the lower portion comprises shorts or pants (column 6, lines 19-21).
 	

Response to Arguments
Applicant's arguments filed 05/2/22 have been fully considered but they are not persuasive. 
 	Applicant remarks that Shore fails to teach the first and second pieces not attached or configured to be attached along front portions of the first and second pieces when worn, since the first and second pieces of Shore are stitched together.
 	A different prior art rejection has been provided above to teach an article with first and second pieces that are not secured together via stitching or corresponding fasteners.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Riehl (US 8,769,718) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732